Judgment, Supreme Court, New York County (Burton Sherman, J.), entered on or about April 9, 1993, dismissing the complaint in this action by plaintiff tenant against defendant landlord for breach of the covenant of quiet enjoyment, unanimously affirmed, with costs.
In view of the lease provisions prohibiting the tenant from assigning the lease without the landlord’s written consent and precluding a finding of the landlord’s waiver of such requirement on the basis of its acceptance of rent with knowledge of a violation, we agree with the IAS Court that the purported assignment of the lease by original plaintiff Guardia to his wholly-owned corporation, substituted plaintiff Ren-Cris Litho, Inc., was not valid (see, Jefpaul Garage Corp. v Presbyterian Hosp., 61 NY2d 442), and, there thus being no landlord-tenant relationship between Ren-Cris Litho and defendant, the action was properly dismissed. Concur—Carro, J. P., Wailach, Ross, Rubin and Tom, JJ.